EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Howard, Reg. No. 42,670 on 04 August 2022.
The application has been amended as follows: 
1. (Currently Amended) A time domain reflectometer (TDR) transducer for determining at least one property of a material, the TDR transducer comprising: 
a first electrode portion including a first conductive body;
a second electrode portion comprising a first shielded electrode section and a second unshielded electrode section, wherein the first shielded electrode section and second unshielded electrode section extend generally parallel to each other within and along a length of the first electrode portion;
an inner measuring volume located between the first conductive body and the second unshielded electrode section for receiving material to be measured; and
the first shielded electrode section being isolated from the first conductive body to thereby form a first shielded transmission line segment with a first nominal impedance value unaffected by the presence or absence of material to be measured in the inner measuring volume, such that a signal propagates virtually unimpeded along the first shielded transmission line segment in a first direction and a return echo portion of the signal propagates virtually unimpeded therealong in a second direction opposite to the first direction to thereby reduce or eliminate deterioration of the signal and return echo therealong;
wherein the second unshielded electrode section is in conjunction with the first conductive body to thereby form a second, unshielded transmission line segment; and wherein the first conductive body comprises an outer hollow cylindrically shaped body extending substantially the length of the first and second transmission line segments.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Miskell (the previously used primary reference) is the closest prior art.  Miskell teaches most of the claimed limitations but cannot simultaneously teach “wherein the first shielded electrode section and the second unshielded electrode section extend generally parallel to each other within and along a length of the first electrode portion” and “wherein the first conductive body comprises an outer hollow cylindrically shaped body extending substantially the length of the first and second transmission line segments”.  This renders claim 1 and its dependent claims allowable.  Note that claims 23-27 were previously allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855